PER CURIAM
Defendant was convicted of rape in the first degree, two counts of kidnapping in the first degree and two counts of robbery in the second degree. ORS 163.375; ORS 163.235; ORS 164.405. The trial court sentenced him on the rape count as a dangerous offender to a maximum of 30 years with a 15 year minimum. ORS 161.725; ORS 144.110(1). He was sentenced separately on each of the remaining four counts, each sentence to be served consecutively to the dangerous offender sentence.1
A court may impose consecutive sentences only if it makes a determination on the record that the requirements of ORS 137.123 are satisfied. State v. Racicot, 106 Or App 557, 809 P2d 726 (1991). The trial court did not do that.
Defendant’s other assignment of error does not warrant discussion.
Convictions affirmed; sentences on counts 1,2,4 and 5 vacated; remanded for resentencing.

 Although defendant states in his brief that he seeks reversal of his convictions, his assignments of error go only to the sentences.